PER CURIAM.
We affirm the trial, court’s judgment on the pleadings against appellant who sued appellee for saying to third persons that appellant’s wife is an “English whore.” The husband’s action was for damages occasioned to him by the slander, not for a loss of consortium arising out of the slander’s effect upon the wife.
Appellant did not seek leave of the trial court to amend his complaint to seek a loss of consortium but now complains he should have been granted leave to amend to raise such claim. We conclude it was appellant’s obligation to make known to the trial court that he wished leave to amend and to obtain an order thereon for us to review. To bring this claimed right to amend to the appellate court before giving the trial court the opportunity to consider such assertion is untimely.
We dismiss the additional appeal (Case No. 89-2940) from the trial court’s order which granted appellee’s motion for attorney’s fees pursuant to section 57.105, Florida Statutes (1987).
GLICKSTEIN, J., concurs.
ANSTEAD, J., concurs specially with opinion.
STONE, J., concurs in result only.